UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedJanuary 31, 2015 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to AFFINITY MEDIAWORKS CORP. (Exact name of registrant as specified in its charter) Nevada 333-150548 73-3265854 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) (623) 551-5808 (Registrant's telephone number, including area code) 5460 Lake Road, Tully, New York 13159 Former Tel: (315) 727-5788 (Former name, former address and former fiscal year, if changed since last report) Securities to be registered under Section 12(b) of the Act: Title of each class: None Name of each exchange on which registered: None Securities to be registered under Section 12(g) of the Act: None (Title of class) Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yeso No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K (§229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company.) Indicate by check mark whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesþ No o State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. $8.00 as of July 31, 2014, as reported on the historical information listed on the OTC Bulletin Board. As of July 31, 2014, the last business day of the second quarter in 2014, the aggregate market value of the Company’s voting stock held by non-affiliates was approximately $1,392,664 (based on a closing price of $8.00 a share). As of January 31, 2015, the last business day of the fiscal year, the aggregate market value of the Company’s voting stock held by non-affiliates was approximately $178,991,610.00 (based on a closing price of $17.50 per share, as reported on the historical information listed on the OTC Bulletin Board, of approximately 10,228,092 of non-affiliate shares of common stock). The Company’s revenue for its most recent fiscal year was $0. As of the period ended in this report, January 31, 2015, and as of the date of filing of this Form 10-K, the Company had 116,068,770 shares of common stock issued and outstanding. AFFINITY MEDIAWORKS CORP. ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED JANUARY 31, 2015 TABLE OF CONTENTS PAGE PART I ITEM 1. BUSINESS 3 ITEM 1.A RISK FACTORS 6 ITEM 2. PROPERTIES 6 ITEM 3. LEGAL PROCEEDINGS 6 ITEM 4. MINE SAFETY DISCLOSURES 6 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 7 ITEM 6. SELECTED FINANCIAL DATA 10 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 ITEM 7.A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 14 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 15 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 16 ITEM 9.A CONTROLS AND PROCEDURES 16 ITEM 9.B OTHER INFORMATION 18 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 18 ITEM 11. EXECUTIVE COMPENSATION 20 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 21 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 22 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 22 PART IV ITEM 15. EXHIBITS 24 SIGNATURES 24 PART I Special Note Regarding Forward-Looking Statements Information included or incorporated by reference in this Annual Report on Form 10-K contains forward-looking statements. All forward-looking statements are inherently uncertain as they are based on current expectations and assumptions concerning future events or future performance of the Company. Readers are cautioned not to place undue reliance on these forward-looking statements, which are only predictions and speak only as of the date hereof. Forward-looking statements may contain the words “believes,” “project,” “expects,” “anticipates,” “estimates,” “forecasts,” “intends,” “strategy,” “plan,” “may,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions, and are subject to numerous known and unknown risks and uncertainties. Additionally, statements relating to implementation of business strategy, future financial performance, acquisition strategies, capital raising transactions, performance of contractual obligations, and similar statements may contain forward-looking statements. In evaluating such statements, prospective investors and shareholders should carefully review various risks and uncertainties identified in this Report, including the matters set forth under the captions “Risk Factors” and in the Company’s other SEC filings. These risks and uncertainties could cause the Company’s actual results to differ materially from those indicated in the forward-looking statements. The Company disclaims any obligation to update or publicly announce revisions to any forward-looking statements to reflect future events or developments. Although forward-looking statements in this Annual Report on Form 10-K reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by us. Consequently, forward-looking statements are inherently subject to risks and uncertainties, and actual results and outcomes may differ materially from the results and outcomes discussed in or anticipated by the forward-looking statements. Factors that could cause or contribute to such differences in results and outcomes include, without limitation, those specifically addressed under the heading “Risk Factors Related to Our Business” below, as well as those discussed elsewhere in this Annual Report on Form 10-K. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this Annual Report on Form 10-K. We file reports with the Securities and Exchange Commission (“SEC”). You can read and copy any materials we file with the SEC at the SEC’s Public Reference Room, 100 F. Street, NE, Washington, D.C. 20549. You can obtain additional information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. In addition, the SEC maintains an Internet site (www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, including us. We disclaim any obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this Annual Report on Form 10-K. Readers are urged to carefully review and consider the various disclosures made throughout the entirety of this Annual Report, which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations and prospects. The audited financial statements of Affinity Mediaworks Corp., a Nevada corporation (“Affinity,” the “Company,” “our” or “we”), should be read in conjunction with the notes thereto. In the opinion of management, the unaudited financial statements presented herein reflect all adjustments (consisting only of normal recurring adjustments) necessary for fair presentation.Interim results are not necessarily indicative of results to be expected for the entire year. We prepare our financial statements in accordance with U.S. generally accepted accounting principles, which require that management make estimates and assumptions that affect reported amounts.Actual results could differ from these estimates. ITEM 1. BUSINESS Description of Business The Company was incorporated on December 17, 2007 as “Green Bikes Rental Corporation” under the laws of the State of Nevada. The Company’s former principal business was to seek a suitable candidate to consummate an acquisition, merger or other suitable business combination method. On April 30, 2008, we filed a Registration Statement on Form 10SB , or the “Registration Statement”, with the Securities and Exchange Commission, or the SEC,to register our common stock under Section 12(g) of the Securities Exchange Act of 1934, as amended, or the Exchange Act. The Registration Statement went effective on May 12, 2008, or the Effective Date.Since the Effective Date of the Registration Statement, we have become a reporting company under the Securities Exchange Act and are responsible for preparing and filing periodic and current reports under the Exchange Act with the SEC. On January 30, 2009, the Company amended its Articles of Incorporation to change the name of Green Bikes Rental Corporation to Affinity Mediaworks Corp. and increase the authorized shares of common stock in the Company to 200,000,000 and effectuated a 20:1 forward-split of the Company’s issued and outstanding shares of common stock. See Form 8-K dated January 30, 2009. We received a new symbol – “AFFW”, for the quotation of our common stock on the OTC Bulletin Board on January 30, 2009.At the time, the intent of the Company was to become involved in the development, finance, sales, acquisition, distribution and marketing of high quality intellectual property devoted for the entertainment and leisure markets, through films under budgets from $4 to $8 million. We believed that our product line would represent a timely opportunity with the potential for fast acceptance in the international marketplace. We were also finalizing plans to vertically integrate in all aspects of the industry, including pre and post production services. These ancillary services were priced at a level where we believed we could become a key provider of solutions to the independent and small film sector. The services that we planned on offering would help provide a monthly revenue stream that would create an independent profit center within our organization and provide supplemental cash flow to us while our major film projects are being shot and carried to market. As of May 17, 2010, we had approximately 51 shareholders of record and 50,166,000 outstanding shares of common stock. On July 23, 2012, Cortland Communications, LLC, a Utah limited liability company (“Cortland”) whose principal was Mark T. Gleason, entered into a share purchase agreement with the Company. Under the terms of the agreement, Cortland purchased a control block consisting of approximately seventy-nine and forty-six one hundredths percent (79.46%) of the outstanding common shares of the Company in consideration for $75,000. Scott Cramer resigned as the sole director of the Company, and Mr. Gleason was appointed Chief Executive Officer, Chief Financial Officer, Treasurer, Secretary, and sole Director. See Form 8-K dated August 1, 2012.As of July 31, 2012, the Company had 50,355,969 shares of common stock issued and outstanding. 3 On August 2, 2012, 24,000,000 shares of our common stock were issued in consideration of a release of a note payable to three shareholders.These shares were issued to Robert Thast (7,000,000), Phillip Brooks (7,000,000) and Yuriy Nesterchuck (10,000,000).See Form 10-Q dated September 9, 2012. On August 20, 2012, the Company filed a Certificate of Amendment with the State of Nevada reclassifying its capital stock as 190,000,000 shares of common stock and 10,000,000 shares of blank check preferred stock. On August 23, 2012, in consideration of the release of a note payable, the Company issued 3,380,000 shares of its common stock. Id. On September 18, 2012, the Company recorded minutes on a proposed 777:1 reverse stock split retroactively adjusted to inception of the Company, pending approval from FINRA. See Form 10-Q dated November 28, 2012.On July 2, 2013, the Company recorded minutes announcing the termination of the proposed reverse stock split.See Form 10-K dated March 7, 2014. On July 12, 2013, in exchange for notes payable and accrued interest of $16,098, the Company issued 73,549 shares of common stock to Cortland Communications, LLC.The Company recorded a loss on debt conversion of $1,693,902 related to this transaction. Id. On January 24, 2014, the Company recorded minutes on a proposed a 775:1 reverse stock split. See Form 10-K dated March 7, 2014.As of March 7, 2014, the common stock issued and outstanding had been adjusted retroactively back to inception to reflect this split. The reverse stock split had been approved by FINRA with the effective date of February 21, 2014. As of January 31, 2014, the common stock issued and outstanding had been adjusted retroactively back to inception to reflect the proposed 775:1 reverse stock split. On April 1, 2014, 69,531,000 shares of common stock were issued for consulting services. The shares of common stock had been valued at $13,906 based on fair value of the common stock on the date of the grant. The shares were issued to: Fortitude Group, Inc. 9,250,000Common Shares Calypso Ventures, LLC 6,250,00 Common Shares Friction and Heat, LLC 6,250,000 Common Shares Procap Funding, Inc. 6,700,000 Common Shares Rochester Equities of NY, Inc. 6,700,000 Common Shares Data Capital Corp. 6,700,000 Common Shares Bengal Holdings, Inc. 6,250,000 Common Shares Gabon Investments, Inc. 6,250,000 Common Shares Carson Holdings, LLC 6,700,000 Common Shares Libra6 Management Corp. 6,481,000 Common Shares; and Gemini Group Global Corp. 2,000,000 Common Shares On July 8, 2014 the Company filed a Certificate of Amendment with the State of Nevada to increase the number of authorized capital stock to 510,000,000. The number of authorized shares common stock increased to 500,000,000 with a par value of $0.00001 and the number of authorized blank check preferred remained the same at 10,000,000 with a par value of $0.00001. Id.On July 11, 2014, the Company authorized from its 10,000,000 shares of preferred stock, the designation of 20,000 shares of preferred stock classified as the “Series A Preferred Stock,” which carried super voting rights equal to 25,000 votes per share.See Form 8-K dated October 28, 2014. On July 25, 2014 the company recorded a stock payable of 9,000,000 shares of common stock, in exchange for received payment of $1,800.On August 19, 2014, 9,000,000 shares of common stock were issued at $0.002/ per share, in exchange for a stock payable of $1,800 recorded on July 25, 2014, and 18,000,000 shares of common stock were issued at $0.002/ per share, in exchange for a stock payable of $3,600 recorded on August 13, 2014. A change of control of the Company occurred on October 28, 2014 when Cortland Communications, LLC acquired 20,000 shares of the Series A Preferred Stock in consideration for the retirement of debt owed the entity. See Form 8-K dated October 29, 2014.The Company recorded $19,452 in debt converted held in interest and notes.As a result, Cortland Communications, LLC held, at the time, voting rights equivalent to 500,000,000 shares of the Company’s common stock. 4 On February 4, 2015, the Board of Directors for the Company ratified and approved, amongst other things, the private sale of 20,000 shares of the Series A Preferred Stock, each of which have the voting right to 25,000 votes per share on all matters submitted to a vote of the shareholders, and 58,809,678 shares of Common Stock representing 50.79% of the total outstanding of 116,068,770 Common Stock outstanding of the Company. The Share Purchase Agreements were entered into between the selling shareholders, below, American Realty Partners, LLC, an Arizona limited liability company (“ARP”) as buyer, and the Company. These agreements are collectively referred to herein as the “SPAs”. The SPAs closed escrow on February 13, 2015 with the receipt of medallion signed transfers of the restricted certificates.The selling shareholders were as follows: Aquamarine Holdings, LLC 9,000,000 Common Shares; Dunlap Consulting, LLC 9,000,000 Common Shares; Nutmeg State Realty, LLC 9,000,000 Common Shares; Carson Holdings, LLC 6,700,000 Common Shares; Calypso Ventures, LLC 6,250,000 Common Shares; Bengal Holdings, Inc. 6,250,000 Common Shares; Gabon Investments, Inc 6,250,000 Common Shares; Friction & Heat, LLC 6,250,000 Common Shares; and Cortland Comm., LLC 109,678 Common Shares. These common shares, in the aggregate, account for 58,809,678, or 50.79% of the common shares outstanding of the Company. In addition, ARP acquired 20,000 of the Series A Preferred Stock from Cortland Communications, LLC (the “Series A Preferred”). As a result, a change of control of the Company took place. On March 27, 2015, through Schedule 14C, the Company noticed a reverse split of its common stock on a 1,000:1 basis, and its conversion from a Nevada corporation to a Maryland corporation pursuant to the conversion statutes under the Nevada Revised Statutes and Maryland General Corporation Law. In order to account for dissenter’s rights and abbreviated notice to non-beneficial owners of the Company’s common stock, these actions do not become effective until May 7, 2015. The Company had provided notice to FINRA of its stock split and conversion (subject to dissenter’s rights) through the filing of its FINRA User Company-Related Action Notification Form on March 13, 2015 (requiring completion within ninety days), and notice of the symbol change from “AFFW” to “AHIT” on March 31, 2015 (likewise requiring completion within ninety days). Going Concern These financial statements have been prepared on a going concern basis, which implies that the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has not generated any revenue since inception and is unlikely to generate significant earnings in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent upon the continued financial support from its stockholders, the ability of the Company to obtain necessary equity financing to continue operations, and the attainment of profitable operations. As at January 31, 2015, the Company has accumulated losses of $4,457,274 since inception. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills. This is because we have not generated any revenues and no revenues are anticipated until we begin our operations. As of January 31, 2015, we had cash of $461. Our current cash holdings will not satisfy our liquidity requirements and we will require additional financing to pursue our planned business activities. 5 It is the intent of management and our majority shareholder, ARP, to provide sufficient working capital necessary to support and preserve the integrity of the corporate entity. However, there is no legal obligation for either management or ARP to provide additional future funding. Should this pledge fail to provide financing and we have not identified any alternative sources of funding. There will be substantial doubt about our ability to continue as a going concern. Any person or entity may read and copy our reports with the Securities and Exchange Commission at the SEC's Public Reference Room at treet N.E., Washington, D.C. 20549. The public may obtain information on the operation of the Public Room by calling the SEC toll free at 1-800-SEC-0330. The SEC also maintains an Internet site at http://www.sec.gov where reports, proxies and informational statements on public companies may be viewed by the public. Research and Development We have not spent any amounts on research and development activities during the year ended January 31, 2015. We anticipate that we will not incur any expenses on research and development over the next 12 months. Our planned expenditures on our operations or a business combination are summarized under the section of this annual report entitled “Management’s Discussion and Analysis of Financial Position and Results of Operations”. Intellectual Property As of January 31, 2015, we did not own any intellectual property.However, since the change in control identified above, the Company is in the process of seeking trademark protection for American Housing Income Trust. Employees The Company had one employee during the fiscal year ending January 31, 2015.Mark Gleason was our President, Secretary, Chief Executive Officer, and Chief Financial Officer, but did not have an employment agreement.Mr. Gleason resigned from his employment upon the change in control.As of the date of this filing, the Company has three employees. Sean Zarinegar is our Chairman of the Board.Eric Stoffers is our Chief Executive Officer/President and Bill Deegan is our Chief Financial Officer/Treasurer and Secretary (recently replacing Jo Kirby as Secretary). ITEM 1.A. RISK FACTORS Not applicable. ITEM 2. LEGAL PROCEEDINGS Not Applicable. ITEM 3. PROPERTIES At the time of the fiscal year ended January 31, 2015, we maintained a mailing address at 5460 Lake Road in Tully, New York 13159. Our telephone number was (315) 727-5788.Since the change in control on February 13, 2015, we have maintained the office and telephone number identified on the face page of this Form 10-K. Other than this mailing address, we do not currently maintain any other office facilities, and do not anticipate the need for maintaining office facilities at any time in the near future. Although the Company had paid nominal rent at the Tully, New York address, above, we currently pay no rent or other fees for the use of our new address since these offices are used by our affiliate, ARP, and its manager, Performance Realty Management, LLC, an Arizona limited liability company in which our Chairman of the Board, Sean Zarinegar, is the sole member. However, it is anticipated that in the following fiscal year the Company will be making lease or subleasing arrangements at its current location. ITEM 4. – MINE SAFETY DISCLOSURES Not Applicable. 6 PART II ITEM 5. – MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Authorized Capital Stock The authorized capital stock of the Company consists of 500,000,000 shares of common stock, par value $.00001 per share, of which there are 116,068,770 issued and outstanding to approximately 372 shareholders, and 10,000,000 shares of Series A Preferred Stock, par value $.00001 per share, of which 20,000 are issued or outstanding to ARP. Common Stock Holders of shares of common stock are entitled to one vote for each share on all matters to be voted on by the stockholders. Holders of common stock do not have cumulative voting rights. Holders of common stock are entitled to share ratably in dividends, if any, as may be declared from time to time by the Board of Directors in its discretion from funds legally available. In the event of a liquidation, dissolution or winding up of the company, the holders of common stock are entitled to share pro rata all assets remaining after payment in full of all liabilities. All of the outstanding shares of common stock are fully paid and non-assessable. Holders of common stock have no preemptive rights to purchase the Company’s common stock. There are no conversion or redemption rights or sinking fund provisions with respect to the common stock. Preferred Stock The Board of Directors is authorized to provide for the issuance of shares of preferred stock in series and, by filing a certificate pursuant to the applicable law of Nevada, to establish from time to time the number of shares to be included in each such series, and to fix the designation, powers, preferences and rights of the shares of each such series and the qualifications, limitations or restrictions thereof without any further vote or action by the shareholders. Any shares of preferred stock so issued would have priority over the common stock with respect to dividend or liquidation rights. Any future issuance of preferred stock may have the effect of delaying, deferring or preventing a change in control of our Company without further action by the shareholders and may adversely affect the voting and other rights of the holders of common stock. At present, we have no plans to neither issue any preferred stock nor adopt any series, preferences or other classification of preferred stock. The issuance of shares of preferred stock, or the issuance of rights to purchase such shares, could be used to discourage an unsolicited acquisition proposal. For instance, the issuance of a series of preferred stock might impede a business combination by including class voting rights that would enable the holder to block such a transaction, or facilitate a business combination by including voting rights that would provide a required percentage vote of the stockholders. In addition, under certain circumstances, the issuance of preferred stock could adversely affect the voting power of the holders of the common stock. Although the Board of Directors is required to make any determination to issue such stock based on its judgment as to the best interests of our stockholders, the Board of Directors could act in a manner that would discourage an acquisition attempt or other transaction that some, or a majority, of the stockholders might believe to be in their best interests or in which stockholders might receive a premium for their stock over the then market price of such stock. The Board of Directors does not at present intend to seek stockholder approval prior to any issuance of currently authorized stock, unless otherwise required by law or stock exchange rules. On October 28, 2014, the Company issued an aggregate of 20,000 newly issued shares of Series A Preferred Stock to Cortland in consideration of retirement of $19,452 of debt owed by the Company to Cortland.The Company had issued these shares pursuant to Section 4(2) of the 1933 Securities Act due to the fact that it did not involve a public offering.These restricted shares were subsequently purchased in a private sale by ARP on February 13, 2015. Market Information There is a limited trading market for our common stock at present and there has been minimal trading market to date. On October 17, 2008, our shares began trading on FINRA’s Over-The-Counter Bulletin Board (the “OTC Bulletin Board”) under the symbol “GBKR.” On January 30, 2009 our symbol was changed to “AFFW” to reflect our name change. There is a limited public market for our common stock. The market for our stock is highly volatile. We cannot assure you that there will be a market in the future for our common stock. OTC Bulletin Board securities are not listed and traded on the floor of an organized national or regional stock exchange. Instead, OTC Bulletin Board securities transactions are conducted through a telephone and computer network connecting dealers in stocks. OTC Bulletin Board issuers are traditionally smaller companies that do not meet the financial and other listing requirements of a regional or national stock exchange. 7 Our common stock is classified as a penny stock and as such, broker dealers dealing in our common stock will be subject to the disclosure rules for transactions involving penny stocks, which require the broker dealer to determine if purchasing our common stock is suitable for a particular investor. The broker dealer must also obtain the written consent of purchasers to purchase our common stock. The broker dealer must also disclose the best bid and offer prices available for our stock and the price at which the broker dealer last purchased or sold our common stock. These additional burdens imposed on broker dealers may discourage them from effecting transactions in our common stock, which could make it difficult for an investor to sell their shares. Under the penny stock regulations, a broker-dealer selling a penny stock to anyone other than an established customer or accredited investor must make a special suitability determination regarding the purchaser and must receive the purchaser's written consent to the transaction prior to the sale. Generally, an individual with a net worth in excess of $1,000,000 or annual income exceeding $200,000 individually or $300,000 together with his or her spouse is considered an accredited investor. In addition, under the penny stock regulations the broker-dealer is required to: ● Deliver, prior to any transaction involving a penny stock, a disclosure schedule prepared by the Securities and Exchange Commission relating to the penny stock market, unless the broker-dealer or the transaction is otherwise exempt; ● Disclose commissions payable to the broker-dealer and our registered representatives and current bid and offer quotations for the securities; ● Send monthly statements disclosing recent price information pertaining to the penny stock held in a customer's account, the account's value and information regarding the limited market in penny stocks; and ● Make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction, prior to conducting any penny stock transaction in the customer's account. Because of these regulations, broker-dealers may encounter difficulties in their attempt to sell shares of our common stock, which may affect the ability of selling shareholders or other holders to sell their shares in the secondary market and have the effect of reducing the level of trading activity in the secondary market. These additional sales practice and disclosure requirements could impede the sale of our securities, if our securities become publicly traded. In addition, the liquidity for our securities may be decreased, with a corresponding decrease in the price of our securities. Our shares in all probability will be subject to such penny stock rules and our shareholders will, in all likelihood, find it difficult to sell their securities. Holders As of January 31, 2015, there were approximately 372 record shareholders of 116,068,770 shares of the Company's common stock.This remains the same as of the date of this filing.ARP is the sole holder of the Series A Preferred Stock. Dividends We have not paid any dividends on our common stock and do not presently intend to pay cash dividends prior to the consummation of a business combination. The payment of cash dividends in the future, if any, will be contingent upon our revenues and earnings, if any, capital requirements and general financial condition subsequent to consummation of a business combination, if any. The payment of any dividends subsequent to a business combination, if any, will be within the discretion of our then existing board of directors. It is the present intention of our board of directors to retain all earnings, if any, for use in our business operations and, accordingly, the board of directors does not anticipate paying any cash dividends in the foreseeable future. Securities Authorized for Issuance Under Equity Compensation Plans We have not authorized the issuance of any of our securities in connection with any form of equity compensation plan. Recent Sale of Unregistered Securities On January 24, 2014, the Company recorded minutes on a proposed a 775:1 reverse stock split. See Form 10-K dated March 7, 2014.As of March 7, 2014, the common stock issued and outstanding had been adjusted retroactively back to inception to reflect this split. The reverse stock split had been approved by FINRA with the effective date of February 21, 2014. As of January 31, 2014, the common stock issued and outstanding had been adjusted retroactively back to inception to reflect the proposed 775:1 reverse stock split. 8 On April 1, 2014, 69,531,000 shares of common stock were issued for consulting services. See Form 10-Q dated June 10, 2014.The shares of common stock had been valued at $13,906 based on the fair value of the common stock on the date of the grant. The shares were issued to: Fortitude Group, Inc. 9,250,000 Common Shares Calypso Ventures, LLC 6,250,000 Common Shares Friction and Heat, LLC 6,250,000 Common Shares Procap Funding, Inc. 6,700,000 Common Shares Rochester Equities of NY, Inc. 6,700,000 Common Shares Data Capital Corp. 6,700,000 Common Shares Bengal Holdings, Inc. 6,250,000 Common Shares Gabon Investments, Inc. 6,250,000 Common Shares Carson Holdings, LLC 6,700,000 Common Shares Libra6 Management Corp. 6,481,000 Common Shares; and Gemini Group Global Corp. 2,000,000 Common Shares For the six-month period between January 31, 2014 and July 31, 2014, the Company had issued 198 shares of common stock due to beneficial roundup and recalculation of the previous reverse split. On July 25, 2014, the Company recorded a stock payable of 9,000,000 shares of common stock, in exchange for received payment of $1,800. As of July 31, 2014, the Company had 69,705,083 shares of common stock issued and outstanding.On August 19, 2014, 9,000,000 shares of common stock were issued at $0.002/ per share, in exchange for a stock payable of $1,800 recorded on July 25, 2014, and 18,000,000 shares of common stock were issued at $0.002/ per share, in exchange for a stock payable of $3,600 recorded on August 13, 2014. A change of control of the Company occurred on October 28, 2014 when Cortland acquired 20,000 shares of the Series A Preferred Stock in consideration for the retirement of debt owed by the entity. On February 4, 2015, the Board of Directors for the Company ratified and approved, amongst other things, the private sale of 20,000 shares of the Series A Preferred Stock and 58,809,678 shares of Common Stock representing 50.79% of the total outstanding of 116,068,770 Common Stock outstanding of the Company. The Share Purchase Agreements were entered into between the selling shareholders, below, ARP and the Company. These agreements are collectively referred to herein as the “SPAs”. The SPAs closed escrow on February 13, 2015 with the receipt of medallion signed transfers of the restricted certificates.The selling shareholders were as follows: Aquamarine Holdings, LLC 9,000,000 Common Shares; Dunlap Consulting, LLC 9,000,000 Common Shares; Nutmeg State Realty, LLC 9,000,000 Common Shares; Carson Holdings, LLC 6,700,000 Common Shares; Calypso Ventures, LLC 6,250,000 Common Shares; Bengal Holdings, Inc. 6,250,000 Common Shares; Gabon Investments, Inc 6,250,000 Common Shares; Friction & Heat, LLC 6,250,000 Common Shares; and Cortland Comm., LLC 109,678 Common Shares. These common shares, in the aggregate, account for 58,809,678, or 50.79% of the common shares outstanding of the Corporation. In addition, ARP acquired 20,000 of the Series A Preferred Stock from Cortland. As of the close of business on April 30, 2015, the Company had 116,068,770 shares of common stock issued and outstanding and 20,000 shares of preferred stock issued and outstanding. 9 Transfer Agents Integral Transfer Agency 203 – 100 Queen St. E Toronto, ON, M5C 1S6 Canada Phone: 416-623-8028 Fax: 1-866-571-9615 and Issuer Direct Corporation 500 Perimeter Park Dr., Ste. D Morrisville, MD 27560 Phone: (919) 744-2722 Fax: (646) 225-7104 ITEM 6. – SELECTED FINANCIAL DATA Not required for a smaller reporting company. ITEM 7. – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS GOING CONCERN QUALIFICATION Several conditions and events cast substantial doubt about the Company’s ability to continue as a going concern.The Company has incurred net losses of approximately $4,457,274 for the period from December 17, 2007 (inception) to January 31, 2015, has limited revenues and requires additional financing in order to finance its business activities on an ongoing basis.The Company’s future capital requirements will depend on numerous factors including, but not limited to, continued progress in finding a merger candidate and the pursuit of business opportunities. The Company is actively pursuing alternative financing and has had discussions with various third parties, although no firm commitments have been obtained.In the interim, shareholders of the Company have committed to meeting its minimal operating expenses.Management believes that actions presently being taken to revise the Company’s operating and financial requirements provide them with the opportunity to continue as a going concern.As of January 31, 2014, we had $0 cash on hand and an accumulated deficit of $4,400,121. As of January 31, 2015, we had $461 cash on hand and an accumulated deficit of $4,457,274. See “Liquidity and Capital Resources.” LIMITED OPERATION HISTORY, NEED FOR ADDITIONAL CAPITAL There is no historical financial information about us upon which to base an evaluation of our performance. We are in development stage operations and have not yet generated any revenues. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources and possible cost overruns. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available to us on satisfactory terms, we may be unable to continue, develop or expand our operations. Equity financing could result in additional dilution to our existing shareholders. CRITICAL ACCOUNTING POLICIES & ESTIMATES Use of Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses in the reporting period. The Company regularly evaluates estimates and assumptions related to the deferred income tax asset valuation allowances. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. 10 Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to stockholders. Inflation The amounts presented in the financial statements do not provide for the effect of inflation on our operations or financial position. The net operating losses shown would be greater than reported if the effects of inflation were reflected either by charging operations with amounts that represent replacement costs or by using other inflation adjustments. LIQUIDITY AND CAPITAL RESOURCES It is the belief of management that sufficient working capital necessary to support and preserve the integrity of the corporate entity will be present. However, there is no legal obligation for either management or significant stockholders to provide additional future funding. Should this pledge fail to provide financing, we have not identified any alternative sources. Consequently, there is substantial doubt about our ability to continue as a going concern. We have no current plans, proposals, arrangements or understandings with respect to the sale or issuance of additional securities prior to the location of a merger or acquisition candidate. Accordingly, there can be no assurance that sufficient funds will be available to us to allow us to cover the expenses related to such activities. Our need for capital may change dramatically because of any business acquisition or combination transaction. There can be no assurance that we will identify any such business, product, technology or company suitable for acquisition in the future. Further, there can be no assurance that we will be successful in consummating any acquisition on favorable terms or that we will be able to profitably manage the business, product, technology or company we acquire. Regardless of whether our cash assets prove to be inadequate to meet our operational needs, we might seek to compensate providers of services by issuances of stock in lieu of cash. As of January 31, 2014, we had $0 cash on hand and an accumulated deficit of $4,400,121. As of January 31, 2015, we had $461 cash on hand and an accumulated deficit of $4,457,274. In 2012 and 2013, the Company had incurred liabilities to Cortland in the amount of $16,098 in both notes payable and accrued interest on those notes. Cortland was a majority shareholder in the Company until the change in control effective February 13, 2015. On July 12, 2013, the Company had issued 73,549 shares of common stock to Cortland in exchange for all notes payable and accrued interest outstanding as of that date, in the amount of $16,098, paid in full. Net cash used in operating activities was $20,439 during the twelve months ended January 31, 2015. Net cash provided by investing activities was $0 during the twelve months ended January 31, 2015. Net cash provided by financing activities was $20,900 during the twelve months ended January 31, 2015. To date, we have had no revenue and we require additional financing in order to finance our business activities on an ongoing basis.Our future capital requirements will depend on numerous factors including, but not limited to, continued progress in finding a merger candidate and the pursuit of business opportunities. We are actively pursuing alternative financing and have had discussions with various third parties, although no firm commitments have been obtained to date.In the interim, shareholders of the Company have committed to meet our minimal operating expenses.We believe that actions presently being taken to revise our operating and financial requirements provide them with the opportunity to continue as a “going concern,” although no assurances can be given. NET LOSS FROM OPERATIONS The Company had a net loss of $57,153 for the year ended January 31, 2015. The Company had a net loss of $1,721,611 for the year ended January 31, 2014. 11 CASH FLOW Our primary source of liquidity has been cash from donated capital and loans from shareholders. WORKING CAPITAL As of January 31, 2014, the Company had total current assets of $701 and total current liabilities of $23,520 resulting in a working capital deficit of $22,819. As of January 31, 2015, the Company had total current assets of $461 and no current liabilities resulting in a working capital of $461. RESULTS OF OPERATIONS FOR THE TWELVE MONTHS ENDED JANUARY 31, 2, 2014 LACK OF REVENUES We have limited operations and have not generated any revenues. As of January 31, 2015, we have an accumulated deficit of $4,457,274. At this time, our ability to generate any significant revenues continues to be uncertain. Our financial statements contain an additional explanatory paragraph in Note 1, which identifies issues that raise substantial doubt about our ability to continue as a going concern. Our financial statements do not include any adjustment that might result from the outcome of this uncertainty. NET LOSS We incurred a net loss of $57,153 for the twelve months ended January 31, 2015, compared to a net loss of $1,721,611 for the twelve months ended January 31, 2014. Our basic and diluted loss per share was $(0) for the year ended January 31, 2015, and $(12.19) for the year ended January 31, 2014. OPERATION AND ADMINISTRATIVE EXPENSES Our total operating expenses increased to $54,046 for the twelve months ended January 31, 2015, compared to $26,615 for the same period in 2014. The increase was due in large part to an increase in consulting and professional fees related to the change in control transaction with ARP. Our rent expense remained unchanged at $3,000 for the twelve months ended January 31, 2015 compared to the same period in 2014. Our general and administrative expenses consist of bank charges, travel, meals and entertainment, office maintenance, communication expenses (internet, fax, and telephone), courier, postage costs, office supplies and a consulting fee. Our general and administrative expenses decreased to $3,345 for the twelve months ended January 31, 2015, compared to $5,615 for the same period in 2014. Our legal and accounting fees increased to $30,795 for the twelve months ended January 31, 2015, compared to $15,000 for the same for the same period in 2013. Common Stock On July 12, 2013, in exchange for notes payable and accrued interest of $16,098, 73,549 shares of common stock were issued to Cortland. The stock was valued based on fair market closing price on the date of the grant. The Company had a loss on debt conversion of $1,693,902 related to this stock transaction. On January 24, 2014, the Company recorded minutes on a proposed a 1 for 775 reverse stock split. See Form 10-K dated March 7, 2014.As of March 7, 2014, the common stock issued and outstanding had been adjusted retroactively back to inception to reflect this split. The reverse stock split had been approved by FINRA with the effective date of February 21, 2014. As of January 31, 2014, the common stock issued and outstanding had been adjusted retroactively back to inception to reflect the proposed reverse stock split. 12 On April 1, 2014, 69,531,000 shares of common stock were issued for consulting services. See Form 10-Q dated June 10, 2014.The shares of common stock had been valued at $13,906 based on the fair value of the common stock on the date of the grant. The shares were issued to: Fortitude Group, Inc. 9,250,000 Common Shares Calypso Ventures, LLC 6,250,000 Common Shares Friction and Heat, LLC 6,250,000 Common Shares Procap Funding, Inc. 6,700,000 Common Shares Rochester Equities of NY, Inc. 6,700,000 Common Shares Data Capital Corp. 6,700,000 Common Shares Bengal Holdings, Inc. 6,250,000 Common Shares Gabon Investments, Inc. 6,250,000 Common Shares Carson Holdings, LLC 6,700,000 Common Shares Libra6 Management Corp. 6,481,000 Common Shares; and Gemini Group Global Corp. 2,000,000 Common Shares For the six-month period between January 31, 2014 and July 31, 2014, the Company had issued 198 shares of common stock due to beneficial roundup and recalculation of the previous reverse split. On July 8, 2014, the Company filed a Certificate of Amendment with the State of Nevada to increase the number of authorized capital stock to 510,000,000. The number of authorized shares common stock increased to 500,000,000 with a par value of $0.00001 and the number of authorized blank check preferred remained the same at 10,000,000 with a par value of $0.00001. Id.On July 11, 2014, the Company authorized from its 10,000,000 shares of preferred stock, the designation of 20,000 shares of preferred stock classified as the “Series A Preferred Stock,” which carried super voting rights equal to 25,000 votes per share.See Form 8-K dated October 28, 2014. On July 25, 2014, the Company recorded a stock payable of 9,000,000 shares of common stock, in exchange for received payment of $1,800.On August 19, 2014, 9,000,000 shares of common stock were issued at $0.002/ per share, in exchange for a stock payable of $1,800 recorded on July 25, 2014, and 18,000,000 shares of common stock were issued at $0.002/ per share, in exchange for a stock payable of $3,600 recorded on August 13, 2014. A change of control of the Company occurred on October 28, 2014 when Cortland acquired 20,000 shares of the Series A Preferred Stock in consideration for the retirement of debt owed the entity. See Form 8-K dated October 29, 2014.The Company recorded $19,452 in debt converted held in interest.As a result, Cortland Communications, LLC held, at the time, voting rights equivalent to 500,000,000 shares of the Company’s common stock. On February 4, 2015, the Board of Directors for the Company ratified and approved, amongst other things, the private sale of 20,000 shares of the Series A Preferred Stock and 58,809,678 shares of Common Stock representing 50.79% of the total outstanding of 116,068,770 Common Stock outstanding of the Corporation. See Form 8-K dated February 5, 2015. The Share Purchase Agreements were entered into between the selling shareholders, below, American Realty Partners, LLC, an Arizona limited liability company (“ARP”) as buyer, and the Corporation. These agreements are collectively referred to herein as the “SPAs”. The SPAs closed escrow on February 13, 2015 with the receipt of medallion signed transfers of the restricted certificates.The selling shareholders were as follows: Aquamarine Holdings, LLC 9,000,000 Common Shares; Dunlap Consulting, LLC 9,000,000 Common Shares; Nutmeg State Realty, LLC 9,000,000 Common Shares; Carson Holdings, LLC 6,700,000 Common Shares; Calypso Ventures, LLC 6,250,000 Common Shares; Bengal Holdings, Inc. 6,250,000 Common Shares; Gabon Investments, Inc 6,250,000 Common Shares; Friction & Heat, LLC 6,250,000 Common Shares; and Cortland Comm., LLC 109,678 Common Shares. 13 These common shares, in the aggregate, account for 58,809,678, or 50.79% of the common shares outstanding of the Corporation. In addition, ARP acquired 20,000 of the Series A Preferred Stock from Cortland Communications, LLC (the “Series A Preferred”). As a result, a change of control of the Company took place on February 13, 2015 (the date of the closing of escrow). On March 2, 2015, ARP voted its shares of common stock and preferred stock in adopting a Plan of Conversion pursuant to Sections 92A.005 et seq. of the Nevada Revised Statutes, and Section 3-904(c)(1) of the Code of Maryland (the “Plan of Conversion”).The Plan of Conversion was recommended by the Board of Directors of the Company.The action consented to was to convert the Company from a Nevada corporation to a Maryland corporation, pursuant to conversion statutes under the Nevada Revised Statutes (the “NRS”) and the Maryland General Corporation Law (the “MGCL”) (the “Maryland Conversion”). As of the close of business on March 2, 2015, we had 116,068,770 shares of Common Stock outstanding of the Company (subject to the Reverse Stock Split) and 20,000 shares of Preferred Stock.Each share of outstanding Common Stock is entitled to one vote and each share of Preferred Stock is entitled to 25,000 votes. On March 27, 2015, through Schedule 14C, the Company noticed a reverse split of its common stock on a 1,000:1 basis, and its conversion from a Nevada corporation to a Maryland corporation pursuant to the conversion statutes under the Nevada Revised Statutes and Maryland General Corporation Law. In order to account for dissenter’s rights and abbreviated notice to non-beneficial owners of the Company’s common stock, these actions did not become effective until May 7, 2015. Following the stock split, the Company’s shares of issued and outstanding common stock equaled 116,068.77 (with fractional shares being issued and rounded up to the nearest hundredth), of which, ARP holds title to 58,809.68 shares. The Company had provided notice to FINRA of its stock split and conversion (subject to dissenter’s rights) through the filing of its FINRA User Company-Related Action Notification Form on March 13, 2015 (requiring completion within ninety days), and notice of the symbol change from “AFFW” to “AHIT” on March 31, 2015 (likewise requiring completion within ninety days). As of January 31, 2014, the Company had 190,000,000 shares of common stock authorized at $0.00001 par value per share and 173,885 shares of common stock issued and outstanding.As of January 31, 2015, the Company had 500,000,000 shares of common stock authorized at $0.00001 par value per share and 116,068,770 shares of common stock issued and outstanding. Preferred Stock On August 20, 2012 the Company filed a Certificate of Amendment with the State of Nevada and reclassified 10,000,000 capital stock as preferred stock with a par value of $0.00001 (i.e. the Series A Preferred). There was an aggregate of 0 shares of Series A Preferred issued and outstanding as of January 31, 2014.As of January 31, 2015, there were 20,000 shares of Series A Preferred issued and outstanding. ITEM 7A. –QUANTITIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required for a smaller reporting company. 14 ITEM 8. –FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Index Reports of Independent Registered Public Accounting Firms F-1 Balance Sheets F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Statements of Stockholders’Equity (Deficit) F-5 Notes to the Financial Statements F-6 15 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Affinity Mediaworks Corp. Tully, New York We have audited the accompanying balance sheet of Affinity Mediaworks Corp. (the “Company”) as of January 31, 2015, and the related statement of operations, stockholders’ equity (deficit), and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of January 31, 2015, and the related results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company has incurred losses from operation since inception. This factor raises substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to this matter are described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MaloneBailey, LLP www.malone-bailey.com Houston, Texas May 1, 2015 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Affinity Mediaworks Corp. We have audited the accompanying balance sheet of Affinity Mediaworks Corp. as of January 31, 2014 and the related statements of operations, changes in shareholders' equity (deficit) and cash flows for then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Affinity Mediaworks Corp. as of January 31, 2014, and the results of its operations and cash flows for the year then ended described above in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has accumulated losses and insufficient working capital to meet operating needs, which raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ M&K CPAS, PLLC www.mkacpas.com Houston, Texas March 7, 2014 F-2 Affinity Mediaworks Corp. Balance Sheets January 31, $ January 31, $ ASSETS Current Assets Cash – Prepaid expenses – Total Assets LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accounts payable and accrued liabilities – Due to related party (Note 3) – Notes payable – Notes payable – related party – Total Liabilities – Stockholders’ Deficit Preferred Stock 9,980,000 shares authorized, $0.00001 par value; no shares issued and outstanding – – Preferred Stock – Series A 20,000 shares authorized, $0.00001 par value; 20,000 shares issued and outstanding (2014 – no shares) – – Common Stock 500,000,000 shares authorized, $0.00001 par value; 116,068,770 shares issued and outstanding (2014 – 173,885 shares) 2 Additional Paid-in Capital Accumulated Deficit ) ) Total Stockholders’ Equity (Deficit) ) Total Liabilities and Stockholders’ Equity (Deficit) The accompanying notes are an integral part of these financial statements F-3 Affinity Mediaworks Corp. Statements of Operations Year ended Year ended January 31, January 31, $ $ Expenses Consulting fees General and administrative Professional fees Rent Total Expenses Loss Before Other Expense ) ) Other Expenses Interest expense ) ) Loss on debt conversion – related party – ) Net Loss ) ) Net Loss Per Share – Basic and Diluted ) Weighted Average Shares Outstanding – Basic and Diluted The accompanying notes are an integral part of these financial statements F-4 Affinity Mediaworks Corp. Statements of Stockholders’ Equity (Deficit) For the Years Ended January 31, 2015 and 2014 Preferred Stock – Series A Common Stock Additional Paid-in Accumulated Shares Amount Shares Amount Capital Deficit Total # $
